t c memo united_states tax_court gerald chamales and kathleen chamales petitioners v commissioner of internal revenue respondent docket no filed date in ps contracted to purchase a home located in the brentwood park area of los angeles california adjacent to the residence owned by o j simpson shortly thereafter nicole brown simpson and ronald goldman were murdered and o j simpson was arrested in connection therewith the neighborhood surrounding the simpson property became inundated with media personnel and so-called looky-loos celebrity-enthralled sightseers and this unprecedented attention continued for many months on their federal_income_tax return ps took the position that these events constituted a casualty which permanently devalued their property and for which they were entitled to a sec_165 i r c casualty_loss deduction r disallowed the deduction and also determined a sec_6662 i r c accuracy-related_penalty on account of negligence - - held ps are not entitled to a casualty_loss deduction for fluctuation in the market_value of their property and are liable for the deficiency determined by r held further ps are not liable for the sec_6662 i r c accuracy-related_penalty on the grounds that the deduction claimed was taken with reasonable_cause and in good_faith bruce i hochman dennis l perez and stuart a simon for petitioners michele f leichtman and jason m silver for respondent memorandum findings_of_fact and opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure respondent also determined an accuracy-related_penalty of dollar_figure for pursuant to sec_6662 the issues for decision are as follows whether petitioners are entitled to deduct a net_casualty_loss of dollar_figure for the taxable_year and whether petitioners are liable for the sec_6662 a accuracy-related_penalty on account of negligence unless otherwise indicated all section references are to sections of the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference gerald and kathleen chamales petitioners are married and resided in los angeles california at the time of filing their petition in this case in the spring of petitioners became interested in purchasing a residence in brentwood park an exclusive los angeles neighborhood they were attracted to the beautiful parklike setting and the quiet peacefulness of the area subseguently on date petitioners opened escrow on property located in brentwood park pincite north bristol avenue they were represented in this transaction by jay solton solton a real_estate agent with more than years of experience solton’s work focused on sales of properties in the westwood brentwood palisades and santa monica areas of los angeles at the time petitioners opened escrow o j simpson simpson owned and resided at the property located directly west of and adjacent to that being purchased by petitioners simpson’s address was north rockingham avenue both parcels were corner lots bounded on the north by ashford street the rear or westerly side of petitioners’ land abutted the rear or easterly side of the simpson property - during the escrow period on date nicole brown simpson and ronald goldman were murdered at ms brown simpson’s condominium in west los angeles simpson was arrested for these murders shortly thereafter following the homicides and arrest the brentwood park neighborhood surrounding the simpson property became inundated with media personnel and equipment and with individuals drawn by the area’s connection to the horrific events the media and looky-loos blocked streets trespassed on neighboring residential property and flew overhead in helicopters in their attempts to get close to the simpson home police were summoned to the area for purposes of controlling the crowds and barricades were installed at various brentwood park intersections to restrict traffic this police presence however had little practical effect significant media and public attention continued throughout and although simpson was acquitted on date civil proceedings in reignited public interest petitioners closed escrow on date purchasing the residence on north bristol avenue for dollar_figure petitioners ' as explained by petitioners’ counsel looky-loo is a term developed in hollywood to describe individuals who gather at places and events in hopes of glimpsing celebrities the phrase is apparently used in california to denote those who frequent a location not because of its status as a conventional tourist sight but because of its association with a famous or notorious person we adopt the terminology and spelling as used in petitioners’ briefs and by the witnesses at trial - - had considered canceling the escrow and had discussed this possibility with their attorney but upon being advised that liability would result from a cancellation they decided to go through with the transaction later that summer as the crowds and disruption persisted gerald chamales petitioner inquired of his broker solton whether the value of his property had declined solton indicated that she estimated a decrease in value of to percent petitioners’ tax_return was prepared by ruben kitay kitay a certified_public_accountant in the course of preparing this return kitay and petitioner discussed the possibility of claiming a deduction for casualty_loss after preliminary research in the regulations addressing casualty_loss kitay spoke with two area real_estate agents regarding the amount by which petitioners’ property had decreased in value the agents estimated the decline pincite to percent kitay and petitioner decided to use the more conservative percent figure in calculating the deduction to be taken on petitioners’ return an expert appraisal was not obtained at this time as kitay felt that a typical appraisal based on values throughout the brentwood park area would be inconclusive as to the loss suffered by the few properties closest to the simpson home kitay and petitioner also recognized and discussed the fact that there existed a substantial likelihood of an audit focusing -- - on petitioners’ return hence to clarify the position being taken and the reasons underlying petitioners’ deduction an explanatory supplemental statement labeled casualty_loss was attached to the return after indicating the location of petitioners’ property in relation to that of simpson it stated that the casualty_loss was premised on the calamity of the murder trial which was sudden unavoidable which resulted in a permanent loss to value of property a table enumerating instances of minor physical damage to petitioners’ property such as damage to lawn and sprinklers was also attached to the return but no valuation was placed upon the harm caused thereby at the time petitioners purchased their property they were aware that the existing home required remodeling and repair in the fall of petitioners demolished most of the house then in march of they began a reconstruction project costing approximately dollar_figure million this reconstruction was completed in december of and petitioners moved into the residence petitioners continued to reside pincite north bristol avenue up to and through the date of trial other residents of brentwood park have undertaken similar reconstruction projects in recent years the nebekers who own the property across ashford street from the former simpson residence are proceeding with a dollar_figure million remodeling of their - home likewise the property owned by simpson was sold after he moved out in the existing house was demolished and a new residence is currently being constructed as of early the area surrounding the former simpson home was no longer inundated with media personnel or equipment the police barricades restricting traffic in the immediate vicinity of petitioners’ property had been removed looky-loos however continued to freguent the neighborhood often advised of the location of simpson’s former residence by its inclusion on star maps published for the los angeles area anniversaries of the murders were also typically accompanied by periods of increased media and public attention opinion we must decide whether petitioners are entitled to a casualty_loss deduction based upon a postulated decline in the value of their residential property and if not whether they are liable for the sec_6662 accuracy-related_penalty petitioners contend that the media and onlooker attention following the murders and focusing on simpson’s home has decreased the value of their adjacent property they argue that because the homicides were a sudden unexpected and unusual event and because aspects of the public interest precipitated thereby continued at least to the time of trial in this case they have suffered a permanent casualty_loss petitioners --- - further allege that the proximity of their residence to that of simpson has stigmatized their property and rendered it subject_to permanent buyer resistance conversely respondent asserts that public attention over the course of a lengthy murder trial is not the type of sudden and unexpected event that will qualify as a casualty within the meaning of the code respondent additionally contends that the court_of_appeals for the ninth circuit to which appeal in this case would normally lie has limited the amount that may be claimed as a casualty_loss deduction to the loss suffered as a result of physical damage to property according to respondent since petitioners have failed to substantiate any such damage they are entitled to no deduction in respondent’s view any decline in market_value represents merely a temporary fluctuation and not a permanent cognizable loss we agree with respondent that petitioners have not established their entitlement to a casualty_loss deduction the difficulties suffered by petitioners as a consequence of their proximity to the simpson residence do not constitute the type of damage contemplated by sec_165 however because we find that petitioners acted reasonably and in good_faith in the preparation of their tax_return no additional liability for the sec_6662 accuracy-related_penalty will be imposed issue casualty_loss sec_165 governs the tax treatment of losses and reads in relevant part as follows sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- except as provided in subsection h losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft subsection h of sec_165 further limits the allowable deduction to the amount by which the casualty_loss exceeds dollar_figure and the sum of personal casualty gains plus percent of the adjusted_gross_income of the individual regulations promulgated under sec_165 additionally provide that to be allowable as a deduction a loss must be both evidenced by closed and completed transactions and fixed by identifiable events sec_1_165-1 income_tax regs as interpreted by case law a casualty_loss within the meaning of sec_165 arises when two circumstances are present first the nature of the occurrence precipitating the -- - damage to property must qualify as a casualty see eg 48_tc_430 3_tc_1 second the nature of the damage sustained must be such that it is deductible for purposes of sec_165 see eg 51_tc_543 affd 423_f2d_710 9th cir pulvers v commissioner 48_tc_245 affd 407_f2d_838 9th cir 28_tc_717 affd 252_f2d_425 4th cir kamanski v commissioner tcmemo_1970_352 affd 477_f2d_452 9th cir at issue here then are whether the events surrounding the alleged simpson murders and affecting petitioners’ property can properly be termed a casualty and whether the type of loss suffered by petitioners as a consequence of these events is recognized as deductible we conclude that both inquiries must be answered in the negative a nature of occurrence constituting a casualty the word casualty as used in sec_165 has been defined through application of the principle of ejusdem generis by analyzing the shared characteristics of the specifically enumerated casualties of fire storm and shipwreck see g white v commissioner supra pincite durden v commissioner supra pincite as explained by this court wherever unexpected accidental force is exerted on property and the taxpayer is powerless to prevent application of the force because of the suddenness thereof or some disability the resulting direct and proximate damage causes a loss which is like or similar to losses arising from the causes specifically enumerated in sec_165 white v commissioner supra pincite hence casualty for purposes of the code denotes ‘an undesigned sudden and unexpected event’ durden v commissioner supra pincite quoting webster’s new international dictionary or ‘an event due to some sudden unexpected or unusual cause’ id quoting 54_f2d_537 2d cir affg 18_bta_674 conversely the term excludes the progressive deterioration of property through a steadily operating cause ’ id quoting 120_f2d_253 2d cir affg 42_bta_206 the sudden and unexpected occurrence however is not limited to those events flowing from forces of nature and may be a product of human agency see id pincite here we cannot conclude that the asserted devaluation of petitioners’ property was the direct and proximate result of the type of casualty contemplated by sec_165 while the stabbing of nicole brown simpson and ronald goldman was a sudden and unexpected exertion of force this force was not exerted upon and did not damage petitioners’ property similarly the initial influx of onlookers although perhaps sudden was not a force exerted on petitioners’ property and was not in and of itself the source of the asserted decrease in the home’s market_value rather petitioners base their claim of loss on months or even years of ongoing public attention if neither media personnel nor looky-loos had chosen to frequent the brentwood park area after the murders or if the period of interest and visitation had been brief petitioners would have lacked grounds for alleging a permanent and devaluing change in the character of their neighborhood hence the source of their difficulties would appear to be more akin to a steadily operating cause than to a casualty press and media attention extending for months bears little similarity to a fire storm or shipwreck and is not properly classified therewith as an other_casualty b nature of damage recoqnized as deductible with respect to the requisite nature of the damage itself this court has traditionally held that only physical damage to or permanent abandonment of property will be recognized as deductible under sec_165 see eg squirt co v commissioner supra pincite pulvers v commissioner supra pincite citizens bank v commissioner supra pincite kamanski v commissioner supra in contrast the court has refused to permit deductions based upon a temporary decline in market_value see eg squirt co v commissioner supra pincite pulvers v commissioner supra pincite citizens bank v commissioner supra pincite kamanski v commissioner supra for example in citizens bank v commissioner supra pincite the court stated that physical damage or destruction of property is an inherent prerequisite in showing a casualty_loss when again faced with taxpayers seeking a deduction premised upon a decrease in market_value the court further explained in pulvers v commissioner supra pincite quoting citizens bank v commissioner f 2d pincite ‘the scheme of our tax laws does not however contemplate such a series of adjustments to reflect the vicissitudes of the market or the wavering values occasioned by a succession of adverse or favorable developments ’ such a decline was termed a hypothetical loss or a mere fluctuation in value id pincite the court likewise emphasized in squirt co v commissioner supra pincite that not all reductions in market_value resulting from casualty-type occurrences are deductible under sec_165 only those losses are deductible which are the result of actual physical damage to the property this rule was reiterated yet again in kamanski v commissioner supra when the court observed in the instant case there was likewise relatively small physical damage to petitioner’s property and the primary drop in value was due to buyer resistance to purchasing property in an area which had suffered a landslide if there had been no physical damage to the property petitioner would be entitled to no casualty_loss deduction because of the decrease in market_value resulting from the slide the only loss which petitioner is entitled to deduct is for the physical damage to his property xk k - moreover the court_of_appeals for the ninth circuit to which appeal in the present case would normally lie has adopted this rule requiring physical damage see eg kamanski v commissioner f 2d pincite 407_f2d_838 9th cir affg 48_tc_245 in pulvers v commissioner supra pincite the court_of_appeals reviewed the specific casualties enumerated in sec_165 and concluded each of those surely involves physical damage or loss of the physical property thus we read ‘or other_casualty ’ in para materia meaning ‘something like those specifically mentioned ’ even more explicitly the court_of_appeals based affirmance in kamanski v commissioner supra pincite on the following grounds the tax_court ruled that the loss sustained was a nondeductible personal_loss in disposition of residential property and not a casualty_loss that the drop in market_value was not due to physical damage caused by the earth slide but to buyer resistance that casualty_loss is limited to damage directly caused by the casualty we agree furthermore two recent opinions from u s district courts within the ninth circuit although nonbinding and not officially reported nonetheless serve as an indication that the court_of_appeals has not rejected the physical damage requirement in gordon v united_states no c-94-4210 mhp n d cal date affd without published opinion 82_f3d_422 9th cir the district_court citing the appellate decision in -- - pulvers v commissioner supra stated sec_165 of the irc covers only casualty losses arising from physical damage caused by one of the enumerated casualties or by other similar casualties and the court_of_appeals affirmed in caan v united_states aftr 2d ustc par big_number c d cal the district_court dismissed for failure to state a claim the complaint of taxpayers alleging facts nearly identical to those at issue here the caans residents of brentwood park argued that they were entitled to a sec_165 casualty_loss deduction for the decline in market_value and permanent buyer resistance to which they asserted their property became subject as a result of the ‘o j simpson double murders’ id pincite1 n ustc par big_number at big_number n the court however reiterated that the ninth circuit only recognizes casualty losses arising from physical damage caused by enumerated or other similar casualties and held that because the caans have not alleged any physical damage to their property due to the murders and subsequent media frenzy they have not alleged a casualty_loss that is a proper basis for a deduction id pincite1 ustc par big_number at big_number given the above decisions we conclude that petitioners here have failed to establish that their claimed casualty_loss is of a type recognized as deductible for purposes of sec_165 they have not proven the extent to which their property suffered -- - physical damage and their attempt to base a deduction on market devaluation is contrary to existing law with respect to physical damage and assuming arguendo that petitioners’ loss stemmed from an occurrence that could properly be deemed a casualty they would be entitled to a deduction for physical harm to their property nonetheless although petitioners attached to their return a list of minor instances of physical damage and mentioned several other items at trial they have neither offered evidence of the monetary value of nor provided any substantiation for such losses we therefore have no basis for determining what if any portion of the claimed deduction might be allowable and we cannot sustain a dollar_figure deduction on the grounds of damage to a lawn or a sprinkler system as regards decrease in property value petitioners’ efforts to circumvent the established precedent repeatedly rejecting deductions premised on market fluctuation through reliance on 788_f2d_723 llth cir are misplaced in finkbohner v united_states supra pincite the court_of_appeals for the eleventh circuit permitted a deduction based on permanent buyer resistance in absence of physical damage the finkbohners lived on a cul-de-sac with homes and after flooding damaged several of the houses municipal authorities ordered of the residences demolished and the lots maintained as permanent open space see id pincite such irreversible changes in the character of the neighborhood were found to effect a permanent devaluation and to constitute a casualty within the meaning of sec_165 see id pincite however as explicated above this court has long consistently held that an essential element of a deductible casualty_loss is physical damage or in some cases physically necessitated abandonment furthermore under the rule set forth in 54_tc_742 affd 445_f2d_985 10th cir we are in any event constrained to apply the law of the court in which an appeal would normally lie since the court_of_appeals for the ninth circuit has adopted and has not diverged from a requirement of physical damage for a sec_165 deduction to hold otherwise would contravene golsen moreover we further note that petitioners’ circumstances do not reflect the type of permanent devaluation or buyer resistance which would be analogous to that held deductible in finkbohner v united_states supra the evidence in the instant case reveals that media and onlooker attention has in fact lessened significantly over the years following the murders access to petitioners’ property is no longer restricted by media equipment or police barricades residents of brentwood park have continued -- - to invest substantial funds in remodeling and upgrading their homes hence petitioners’ difficulties are more akin toa temporary fluctuation in value which no court has found to support a deduction under sec_165 we therefore hold that petitioners have failed to establish their entitlement to a casualty_loss deduction respondent’s determination_of_a_deficiency is sustained additionally in light of our holding that the element of physical damage must be present we also grant respondent’s motion in limine to exclude the report of petitioners’ expert randall bell bell a real_estate appraiser bell’s report focuses on the diminution in value that can result from the stigma which attaches to crime scene property as this information relates solely to the issue of buyer resistance the report is irrelevant to our decision furthermore we note that because bell bases his conclusions on studies of actual murder scenes and offers no examples or statistics regarding the effect of a homicide on values of either neighboring properties or the killer’s residence the probative worth of his report even if admitted would at best be minimal - - issue accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to negligence or disregard of rules or regulations negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title and disregard as any careless reckless or intentional disregard case law similarly states that negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 an exception to the sec_6662 penalty is set forth in sec_6664 and provides no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the taxpayer bears the burden of establishing that this reasonable_cause exception is applicable as the commissioner’s determination of an accuracy-related_penalty is presumed correct see rule a - - regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances x generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs furthermore reliance upon the advice of an expert tax preparer may but does not necessarily demonstrate reasonable_cause and good_faith in the context of the sec_6662 a penalty see id see also freytag v commissioner supra pincite such reliance is not an absolute defense but it is a factor to be considered see freytag v commissioner supra pincite in order for this factor to be given dispositive weight the taxpayer claiming reliance on a professional such as an accountant must show at minimum that the accountant was supplied with correct information and the incorrect return was a result of the accountant’s error see eg 70_tc_158 59_tc_473 garcia v commissioner tcmemo_1998_ affd without published opinion 190_f3d_538 5th cir applying these principles to the instant case we conclude that petitioners have sustained their burden of establishing reasonable_cause and good_faith for the deduction taken on their return petitioner first inguired of his real_estate agent an --- - experienced broker regarding a potential decline in value as a result of events stemming from the alleged simpson murders he then sought advice from his accountant kitay concerning the propriety of a casualty_loss deduction kitay in turn discussed devaluation with two additional real_estate brokers kitay’s opinion that a typical appraisal would be inconclusive as to petitioners’ property also appears to have played a significant role in the decision not to seek such an evaluation moreover the explanatory statement prepared by kitay and attached to petitioners’ return indicates on the part of petitioners both communication to the accountant of relevant information and good_faith petitioners supplied kitay with factual data related to the nature of the loss and they chose to make full disclosure rather than to obscure the reasons for their deduction we therefore conclude that petitioners did not exhibit the type of unreasonableness or imprudence that would support imposition of the sec_6662 accuracy-related_penalty we further observe that on brief respondent alternatively contends that petitioners should be held liable for the sec_6662 penalty on the grounds of a substantial_understatement_of_income_tax see sec_6662 we note however that the notice_of_deficiency sent to petitioners reads in the section explaining the accuracy-related_penalty underpayment due to -- - negligence big_number followed by underpayment due to substantial_understatement as respondent has not amended his pleadings to assert an underpayment due to substantial_understatement this issue was not properly raised in addition we also observe that the sec_6664 reasonable_cause exception is equally applicable in the case of a sec_6662 penalty attributed to a substantial_understatement_of_income_tax respondent’s determination of an accuracy-related_penalty is denied to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the accuracy-related_penalty
